Per Curiam,
The only question raised on this record is as to the right of the plaintiff, who was married to her husband after he was injured and before his death, to recover damages for his death. We do not think there can be any doubt upon this subject. The Act of April 15,1851, sec. 19, P. L. 674, expressly provides, “ Whenever death shall be occasioned by unlawful violence or negligence, and no suit for damages be brought by the party injured during his life, the widow of said deceased, or, if there be no widow, the personal representatives, may maintain an action for and recover damages for the death.” That is precisely this case. The plaintiff at the time of the death, was the widow of the person injured. This is the only condition she is required to fulfil, in order to recover. No action was brought during her husband’s life, and she has therefore the statutory right to recover. We could not deny her right without disregarding the statute. The opinion of the learned court below is entirely satisfactory, and nothing more need be added.
Judgment affirmed.